Citation Nr: 1136141	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  96-45 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Sean Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to October 1971. 

This matter was last before the Board of Veterans' Appeals (Board) in April 2009 on appeal from a May 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The claim for service connection for PTSD has been recharacterized by the Board as indicated on the title page of this decision in light of the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant).

The Veteran provided testimony at a February 2005 hearing before the below-signed Veterans Law Judge. A transcript of the hearing is associated with the claims file.

The Board denied the Veteran's claim in April 2009. That denial was vacated and remanded to the Board by the United States Court of Appeals for Veterans Claims (Court) in a February 2011 Memorandum Decision. The Court directed the Board to reconsider its decision, to include consideration of whether the Veteran may be entitled to service connection for a mental disorder other than PTSD, and to provide an adequate statement of reasons or bases for its determinations.


FINDINGS OF FACT

1. The Veteran has been diagnosed with PTSD during the appellate period.

2. There is probative medical evidence of record indicating the Veteran had, during the appellate period, PTSD as a result of stressors that he experienced in service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been approximated. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). Under the VCAA, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As the Board has granted the full benefits sought with respect to the issue herein decided, there is no prejudice to the Veteran under VA's duties to notify and assist.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

The Veteran asserts that he experienced stressful events during his active duty service in Vietnam. Specifically, he reports being subject to incoming fire while on guard duty at a base perimeter. Service records support his presence during such events and VA psychologists have diagnosed him with PTSD due to his in-service experiences. Accordingly, the Board will grant service connection for PTSD. 38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); (Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), the Court stated that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed inservice stressor occurred. 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service varies depending on whether a veteran "engaged in combat with the enemy." See Hayes v. Brown, 5 Vet. App. 60 (1993). If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

38 U.S.C.A. § 1154(b) provides that in the case of any veteran who engaged in combat with the enemy in active service during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incidence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. The reasons for granting or denying service connection in such cases shall be recorded in full. See also, Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000); Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service personnel records clearly reflect that the Veteran served in Vietnam. He has reported being subject to enemy fire while serving on guard duty at the perimeter of a base in Chu Lai, Vietnam. The United States Army and Joint Services Records Research Center (JSRRC) (formerly the United States Armed Services Center for Unit Records Research (CURR)) has verified that he was subject to rocket and mortar attacks while stationed at Chu Lai.

Although the Veteran submitted a claim for service connection for PTSD, he has been diagnosed with multiple mental disorders including PTSD, depression, anxiety, and personality disorders. In December 1998, two (2) VA psychologists signed a report diagnosing the Veteran with both PTSD and a major depressive disorder. The psychologists opined that the Veteran's symptomatology was "in keeping with someone who engaged in the kind of combat support activities he described." The Veteran subsequently underwent a multiple week VA PTSD treatment program.

The 1998 diagnoses and the supporting medical opinion were associated with the claims file prior to the Veteran's August 2001 petition to reopen his claim for service connection, last denied by VA in an August 1994 rating decision. However, November 2001 and January 2002 VA treatment notes reflect subsequent diagnoses of, and treatment for, PTSD.

An August 2002 VA examiner opined that the Veteran did not meet the diagnostic criteria for PTSD, but had chronic depression and a mixed personality disorder. The examiner did not attribute either diagnosis to the Veteran's active duty service. A November 2003 VA examiner stated that the Veteran experienced a personality disorder, but his examination revealed an "essentially normal mental status." More recently, an October 2008 VA examiner stated that the "behavioral problems exhibited by the Veteran are the result of his chronic personality disorder which was exhibited in the military."

The 2002, 2003, and 2008 VA examiners have opined that the Veteran does not experience PTSD. However, the record reflects that he has been diagnosed with, and treated for, PTSD during the appellate period. Further, two (2) VA psychologists have opined that he experiences PTSD due to his claimed stressor.

After the Veteran appealed his claim to the Board, newly enacted regulation 38 C.F.R. § 3.304(f)(3)(2010) went into effect. This new regulatory provision allows service connection for PTSD based on fear of hostile military activity when: a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the Veteran's service; and the Veteran's symptoms are related to the claimed stressor. 38 C.F.R. § 3.304.  

Although VA examiners have determined that the Veteran does not currently (i.e. at the time of the examinations discussed above) experience PTSD, the requirement of a current disability is satisfied when a claimant experiences the claimed disability at any time during the pendency of the appeal. McClain, 21 Vet. App. at 321-323.  The Veteran's claimed stressor has been verified by VA and there is competent medical evidence that the Veteran has experienced PTSD, to include within the scope of the new regulation (38 C.F.R. § 3.304(f)(3)), due to that stressor during the pendency of the claim.

Accordingly, the Board will grant service connection for PTSD.


ORDER

Service connection for PTSD is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


